 



Exhibit 10.28 —

          CHASE   Note Modification Agreement

This agreement is dated as of February 1, 2007 (the “Agreement Date”), by and
between U.S. Global Investors, Inc. (the “Borrower”) and JPMorgan Chase Bank,
N.A. (the “Bank”). The provisions of this agreement are effective on the date
that this agreement has been executed by all of the signers and delivered to the
Bank (the “Effective Date”).
WHEREAS, the Borrower executed a Line of Credit Note as evidence of indebtedness
in the original face amount of One Million and 00/100 Dollars ($1,000,000.00),
dated June 3, 2005 owing by the Borrower to the Bank, as same may have been
amended or modified from time to time (the “Note”), which Note has at all times
been, and is now, continuously and without interruption outstanding in favor of
the Bank; and,
WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth;
NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the
Recitals stated above.   2.   MODIFICATION OF NOTE.

  2.1   From and after the Effective Date, the provision in the Note captioned
“Promise to Pay” is hereby amended as follows:         The date on which the
entire balance of unpaid principal plus accrued interest shall be due and
payable immediately is hereby changed from February 1, 2007 to February 1, 2008.
    2.2   Each of the Related Documents is modified to provide that it shall be
a default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the “Related Documents” shall include the Note and all loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties, or any
other instrument or document executed in connection with the Note or in
connection with any other obligations of the Borrower to the Bank.     2.3  
Each reference in the Related Documents to any of the Related Documents shall be
a reference to such document as modified herein.

3   RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified herein. All real or personal property described
as security in the Related Documents shall remain as security for the Note and
the obligations of the Borrower in the Related Documents.   4.   BORROWER
REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the Bank
that each of the following representations and warranties made in the Note and
Related Documents are true and will remain true until maturity of the Note,
termination of the other Related Documents and payment and performance in full
of all liabilities, obligations and debt evidenced by the Note and other Related
Documents:

  4.1   No default or event of default under any of the Related Documents as
modified hereby, nor any event, that, with the giving of notice or the passage
of time or both, would be a default or an event of default under the Related
Documents as modified herein has occurred and is continuing.

1



--------------------------------------------------------------------------------



 



  4.2   There has been no material adverse change in the business, assets,
affairs, prospects or financial condition of the Borrower or any Guarantor or
any subsidiary of the Borrower.     4.3   Each and all representations and
warranties of the Borrower in the Related Documents are accurate on the date
hereof.     4.4   To the best of its knowledge, the Borrower has no claims,
counterclaims, defenses, or setoffs with respect to the loan evidenced by die
Note or with respect to the Related Documents as modified herein.     4.5   The
Note and the Related Documents as modified herein are the legal, valid, and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms.     4.6   The Borrower, other than any Borrower who
is a natural person, is validly existing under the laws of the State of its
formation or organization. The Borrower has the requisite power and authority to
execute and deliver this agreement and to perform the obligations described in
the Related Documents as modified herein. The execution and delivery of this
agreement and the performance of the obligations described in the Related
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of the Borrower. This agreement has been duly executed and
delivered by or on behalf of the Borrower.

5.   BORROWER COVENANTS. The Borrower covenants with the Bank:

  5.1   The Borrower shall execute, deliver, and provide to the Bank such
additional agreements, documents, and instruments as reasonably required by the
Bank to effectuate the intent of this agreement.     5.2   The Borrower fully,
finally, and forever releases and discharges the Bank and its successors,
assigns, directors, officers, employees, agents, and representatives from any
and all causes of action, claims, debts, demands, and liabilities, of whatever
kind or nature, in law or equity, of the Borrower, whether now known or unknown
to the Borrower, (i) in respect of the loan evidenced by the Note and the
Related Documents, or of the actions or omissions of the Bank in any manner
related to the loan evidenced by the Note or the Related Documents and
(ii) arising from events occurring prior to the date of this agreement
(“Claims”).     5.3   The Borrower shall pay to the Bank:

  5.3.1   All the internal and external costs and expenses incurred (or charged
by internal allocation) by the Bank in connection with this agreement
(including, without limitation, inside and outside attorneys, appraisal,
appraisal review, processing, title, filing, and recording costs, expenses, and
fees).

6.   EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be
bound by this agreement until (i) the Bank has executed this agreement and
(ii) the Borrower performed all of the obligations of the Borrower under this
agreement to be performed contemporaneously with the execution and delivery of
this agreement.   7.   INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE,
TERMINATION, OR WAIVER. The Note and the Related Documents as modified herein
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the loan and supersede all prior representations, warranties,
agreements, arrangements, understandings, and negotiations. No provision of the
Note or the Related Documents as modified herein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.   8.   GOVERNING LAW AND VENUE. This
agreement shall be governed by and construed in accordance with the laws of the
State of Texas (without giving effect to its laws of conflicts). The Borrower
agrees that any legal action or proceeding with respect to any of its
obligations under the Note or this agreement may be brought by the Bank in any
state or federal court located in the State of Texas, as the Bank in its sole
discretion may elect. By the execution and delivery of this agreement, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Texas is not a convenient forum
or the proper venue for any such suit, action or proceeding. This agreement
binds the Borrower and its successors, and benefits the Bank, its successors and
assigns. The Borrower shall not, however, have the right to assign the
Borrower’s rights under this agreement or any interest therein, without the
prior written consent of the Bank.   9.   COUNTERPART EXECUTION. This agreement
may be executed in multiple counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts, taken together, shall
constitute one and the same agreement.   10.   NOT A NOVATION. This agreement is
a modification only and not a novation. In addition to all amounts hereafter due
under the Note and the Related Documents as they may be modified herein, all
accrued interest evidenced by the Note being modified by this agreement and all
accrued amounts due and payable under the Related Documents shall continue to be
due and payable until paid. Except for the above-quoted modification(s), the
Note, any Related Documents, and all the terms and conditions thereof, shall be
and remain in full force and effect with the changes herein deemed to be
incorporated therein. This

2



--------------------------------------------------------------------------------



 



    agreement is to be considered attached to the Note and made a part thereof.
This agreement shall not release or affect the liability of any guarantor,
surety or endorser of the Note or release any owner of collateral securing the
Note. The validity, priority and enforceability of the Note shall not be
impaired hereby. References to the Related Documents and to other agreements
shall not affect or impair the absolute and unconditional obligation of the
Borrower to pay the principal and interest on the Note when due. The Bank
reserves all rights against all parties to the Note.

     THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

              Address:
7900 Callaghan Road
San Antonio, TX 78229    Borrower:

U.S. Global Investors, Inc.
      By:   /s/ Frank E. Holmes         Printed Name Frank E. Holmes          
Title  Chief Executive Officer
        Date Signed:     

BANK’S ACCEPTANCE
The foregoing agreement is hereby agreed to and acknowledged.

          Bank:

JPMorgan Chase Bank, N.A.
      By:   /s/ John L. Dockendorf II       Printed Name   John L. Dockendorf
II,         Title   Vice President
      Date Signed: 4/25/07     

3